DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 10, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teng et al US 6229252 B1 in view of Sawasaki CN 1300948 A.
Re claim 1, Teng et al teaches a display system comprising: a selective light transmission filter (see col 3, lines 37-43); and transmit at least 80% of light within a wavelength range of 460-700 nm (see figure 9), wherein the selective light transmission filter comprises a yellowness index of no more than 15 (see figure 8), and wherein the selective light transmission filter is a component of a film, a layer, or a coating (see col 8 line 33).
	Re claim 1 Teng et al do not explicitly disclose block 5-50% of light transmission at each wavelength in a selected wavelength range of 400-460 nm.
However Sawasaki et al teaches disclose block 5-50% of light transmission at each wavelength in a selected wavelength range of 400-460 nm in figures 1-13 in an optical filter using an acridine as is used in the applicant’s claimed device.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Teng et al to include disclose block 5-50% of light transmission at each wavelength in a selected wavelength range of 400-460 nm as taught by Sawasaki et al for the predictable result of when placed in front of a screen in front of a plasma display, there is no color change, contrast enhancement, and radioactive ray is also reduced (taken from translation of Sawasaki attached).
Re claim 2, Teng et al discloses wherein the display system is a computer monitor (see col 1, 13-24).
	Re claim 3, Teng et al discloses wherein the display system is a television (see col 1, 13-24).
	Re claim 4, Teng et al discloses wherein the wavelength range is 430 +/- 20 nm (see col. 6, 25-32).
	Re claim 5, Teng et al discloses wherein the wavelength range is 430 +/- 30 nm (see col. 6, 25-32).
	Re claim 6, Teng et al discloses wherein the selective light transmission filter comprises at least a dye and a pigment (see at least table 1).
Re claim 7, Teng does not explicitly disclose wherein the selective light transmission filter comprises one or more of: perylene, porphyrin, coumarin, acridine, and derivatives thereof.
	However Sawasaki et al teaches acridine on page 16 line 40.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Teng et al to include acridine as taught by Sawasaki et al for the predictable result of when placed in front of a screen in front of a plasma display, there is no color change, contrast enhancement, and radioactive ray is also reduced (taken from translation of Sawasaki attached).
	Re claim 10, Teng et al discloses wherein the selective light transmission filter comprises a synthetic or a non-synthetic pigment (see at least table 1).
	Re claim 12, Teng et al discloses wherein the selective light transmission filter comprises a yellowness index of no more than 10 (see at least figure 8).
	Re claim 13, Teng et al discloses wherein white light has CIE (x,y) coordinates of (0.33 +/- 0.05, 0.33 +/- 0.05) when transmitted through the display system (see at least figure 8).
Re claim 14, Teng et al teaches a display system comprising: a light transmission filter configured to ,wherein the light transmission filter comprises an average light transmission of at least 80% across the visible spectrum (see table 1 and figure 9), wherein the light transmission filter comprises a yellowness index of no more than 15 (see at least figure 8), and wherein the light transmission filter is a component of a film, a layer, or a coating (see col 8 line 33).
Teng et al does not explicitly disclose selectively filter 5-50% of light transmission at each wavelength within a range of blue light wavelengths that includes 430 nm in figures 1-13 in an optical filter using an acridine as is used in the applicant’s claimed device
However Sawasaki et al teaches selectively filter 5-50% of light transmission at each wavelength within a range of blue light wavelengths that includes 430 nm in figures 1-13 in an optical filter using an acridine as is used in the applicant’s claimed device
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Teng et al to include disclose selectively filter 5-50% of light transmission within a range of blue light wavelengths that includes 430 nm as taught by Sawasaki et al for the predictable result of when placed in front of a screen in front of a plasma display, there is no color change, contrast enhancement, and radioactive ray is also reduced (taken from translation of Sawasaki attached).
Re claim 15, Teng et al discloses wherein the display system is a computer monitor (see col 1, 13-24).
	Re claim 16, Teng et al discloses wherein the display system is a television (see col 1, 13-24).
	Re claim 17, Teng et al discloses wherein the light transmission filter has a transmittance spectrum with a first minimum value at a wavelength between 410 nm and 450 nm, a first maximum value at a wavelength that is less than the wavelength of the first minimum value, and a second maximum value at a wavelength that is greater than the wavelength of the first minimum value (see figure 9).
	Re claim 18, Teng et al discloses wherein the light transmission filter comprises a yellowness index of no more than 10 (see at least figure 8).
Re claim 19, Teng et al teaches a system comprising: a computer monitor (see col 1, 13-24); and transmit at least 80% of light within a wavelength range of 460-700 nm (see figure 9), and wherein the light transmission filter is a component of a film, a layer, or a coating (see col 8 line 33).
Teng et al does not explicitly disclose a light transmission filter configured to: block 5-50% of light transmission within a wavelength range of 400-460 nm 
However Sawasaki et al teaches a light transmission filter configured to: block 5-50% of light transmission within a wavelength range of 400-460 nm in figures 1-13 in an optical filter using an acridine as is used in the applicant’s claimed device
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Teng et al to include a light transmission filter configured to: block 5-50% of light transmission within a wavelength range of 400-460 nm as taught by Sawasaki et al for the predictable result of when placed in front of a screen in front of a plasma display, there is no color change, contrast enhancement, and radioactive ray is also reduced (taken from translation of Sawasaki attached).
Re claim 20, Teng et al discloses wherein the light transmission filter comprises a yellowness index of no more than 15 (see at least figure 8).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teng et al US 6229252 B1 and Sawasaki CN 1300948 A in further view of Fujita et al US 20030008224 A1.
Re claim 9, Teng AND Sawasaki do not explicitly disclose wherein the selective light transmission filter comprises porphyrin or a derivative thereof.
However Fujita et al teaches utilizing a porphyrin dye in a display system see paragraph 0096.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Teng to include a porphyrin dye as taught by Fujita et al for the predictable result of an image display unit with optimal image clarity.

Claims 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teng et al US 6229252 B1 and Sawasaki CN 1300948 A in further view of Kuma et al US 6844670 B2.
	Re claim 8, Teng and Sawasaki do not explicitly disclose wherein the selective light transmission filter comprises perylene or a derivative thereof.
	However Kuma et al teaches the use of perylene in a display device see col. 7 lines 45-60.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Teng et al and Sawasaki to include perylene as taught by Kuma et al for the predictable result of improving the display of the three primary colors (Kuma et al col. 1, lines 46-48)
	Re claim 11, Teng and Sawasaki does not explicitly disclose wherein the selective light transmission filter comprises at least one of: melanin, lutein, and zeaxanthin.
However Kuma et al teaches the use of perylene in a display device see col. 7 lines 45-60.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Teng et al and sawasaki to include perylene as taught by Kuma et al for the predictable result of improving the display of the three primary colors (Kuma et al col. 1, lines 46-48)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872